WiNslow, J.
The trial court denied judgment for a mechanic’s lien because no claim was filed therefor which complied with the statute. In this ruling the court was right.
The statute requires (sec. 3320, R. S. 1878) that the claim *167for lien “ shall contain a statement of the contract or demand npon which it is founded, the name of the person against whom the demand is claimed, the name of the claimant or assignee, the last date of the performance of labor or furnishing of materials, a description of the property affected thereby, a statement of the amount claimed and all other material facts in relation thereto.” Conceding that the notice to the owner of the subcontractor’s claim may, if properly filed, serve the purpose of a ’ claim for a lien, it must, of course, contain all the statements made essential to the claim for lien by the statute above cited. The notice in the present case fails in two important particulars to fulfill this requirement: Eirst. It failed to state with whom the original contract for the construction of the building was made. Bertheolet v. Parker, 43 Wis. 551. Second. It fails to allege that the claimants have given notice in writing to the owner of the property affected, as required by sec. 3315, R. S. 1878. Both of these facts are “material facts ” in relation to the plaintiffs’ claim for a lien, and hence are required to be stated, under sec. 3320, above quoted.
The lien being purely a statutory right, it must be pursued as the statute directs, or it fails.
Irrespective, therefore, of any other questions in the case, the judgment must be affirmed.
By the Qowrt.— Judgment affirmed.